Exhibit 10.9

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between William
L. Harvey (“Executive”) and Interval Leisure Group, Inc., a Delaware corporation
(the “Company”), as of the 25th day of August, 2008.

 

WHEREAS, IAC/InterActiveCorp. has caused the Company to become a separate public
entity (the “Spin-Off”);

 

WHEREAS, the Company desires to establish its right to the services of Executive
for a period beginning on his date of hire, June 30, 2008 (the “Effective
Date”), in the capacity described below, on the terms and conditions hereinafter
set forth, and Executive is willing to accept such employment on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT.  During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed, as Chief Financial Officer of
the Company.  During Executive’s employment with the Company, Executive shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Executive’s
position and shall render such services on the terms set forth herein.  During
Executive’s employment with the Company, Executive shall report directly to the
Chief Executive Officer of the Company (the “CEO”).  Executive shall have such
powers and duties with respect to the Company as may reasonably be assigned to
Executive by the CEO, to the extent consistent with Executive’s position. 
Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to time. 
Executive may (i) serve as a director or member of a committee or organization
involving no actual or potential conflict of interest with the Company and its
subsidiaries and affiliates; (ii) deliver lectures and fulfill speaking
engagements; (iii) engage in charitable and community activities; and
(iv) invest his personal assets in such form or manner that will not violate
this Agreement or require services on the part of Executive in the operation or
affairs of the companies in which those investments are made; provided the
activities described in clauses (i), (ii), (iii) or (iv) do not materially
affect or interfere with the performance of Executive’s duties and obligations
to the Company or conflict with such policies as may be adopted from time to
time by the Board of Directors of the Company (the “Board”).  Executive’s
principal place of employment shall be the Company’s offices located in Miami,
Florida.

 

2A.          TERM.  The term of this Agreement shall begin on the Effective Date
and shall end on the fourth anniversary of the Effective Date (such period, the
“Initial Term”); provided, that on the fourth anniversary of the Effective Date
and on each anniversary thereafter, the Initial Term shall automatically be
extended for additional one-year periods (the Initial Term as so extended, the
“Term”) unless either party provides the other party with a notice of
termination at least thirty (30) days before any such anniversary (the
anniversary date on which the Term terminates shall

 

--------------------------------------------------------------------------------


 

be referred to herein as the “Scheduled Termination Date”).  Notwithstanding the
foregoing, the Executive’s employment hereunder may be terminated during the
Term prior to the Scheduled Termination Date.

 

Notwithstanding the termination of the Term, certain terms and conditions herein
may specify a greater period of effectiveness.  If Executive’s employment with
IAC is terminated prior to the date of the Spin-Off, this Agreement shall
terminate automatically and be null and void.

 

3A.          COMPENSATION.

 


(A)           BASE SALARY.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED WITH
THE COMPANY HEREUNDER, THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL BASE SALARY OF
$325,000 (THE “BASE SALARY”), PAYABLE IN EQUAL BIWEEKLY INSTALLMENTS (OR, IF
DIFFERENT, IN ACCORDANCE WITH THE COMPANY’S PAYROLL PRACTICE AS IN EFFECT FROM
TIME TO TIME).  DURING THE TERM, THE BASE SALARY WILL BE REVIEWED ANNUALLY AND
IS SUBJECT TO ADJUSTMENT AT THE DISCRETION OF THE BOARD, BUT IN NO EVENT SHALL
THE COMPANY PAY EXECUTIVE A BASE SALARY LESS THAN THAT SET FORTH ABOVE DURING
THE PERIOD THAT EXECUTIVE IS EMPLOYED WITH THE COMPANY.  FOR ALL PURPOSES UNDER
THIS AGREEMENT, THE TERM “BASE SALARY” SHALL REFER TO THE BASE SALARY AS IN
EFFECT FROM TIME TO TIME.


 


(B)           BONUS.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED WITH THE
COMPANY HEREUNDER, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE DISCRETIONARY ANNUAL
BONUSES, WITH A TARGET ANNUAL BONUS OF 75% OF BASE SALARY; PROVIDED, THAT WITH
RESPECT TO THE COMPANY’S 2008 FISCAL YEAR, EXECUTIVE WILL BE ELIGIBLE TO RECEIVE
AN ANNUAL BONUS ON A PRO-RATED BASIS EQUAL TO THE PRODUCT OF (X) THE ANNUAL
BONUS WHICH OTHERWISE WOULD HAVE BEEN EARNED BY EXECUTIVE FOR THE COMPANY’S 2008
FISCAL YEAR ABSENT PRO-RATION, TIMES (Y) A FRACTION, THE NUMERATOR OF WHICH IS
THE NUMBER OF DAYS IN THE COMPANY’S 2008 FISCAL YEAR THAT EXECUTIVE WAS EMPLOYED
BY THE COMPANY AND ITS AFFILIATES, AND THE DENOMINATOR OF WHICH IS 365.  ANY
SUCH ANNUAL BONUS SHALL BE PAID NOT LATER THAN MARCH 15 OF THE CALENDAR YEAR
IMMEDIATELY FOLLOWING THE CALENDAR YEAR WITH RESPECT TO WHICH SUCH ANNUAL BONUS
RELATES (UNLESS EXECUTIVE HAS ELECTED TO DEFER RECEIPT OF SUCH BONUS PURSUANT TO
AN ARRANGEMENT THAT MEETS THE REQUIREMENTS OF SECTION 409A (AS DEFINED BELOW)).


 


(C)           GRANT OF RESTRICTED STOCK UNITS.


 


(I)            AS PROMPTLY AS PRACTICABLE, EXECUTIVE SHALL BE GRANTED, UNDER AND
SUBJECT TO THE PROVISIONS OF THE COMPANY INCENTIVE PLAN AN AWARD OF A NUMBER OF
COMPANY RSUS DETERMINED BY DIVIDING $750,000 BY THE VALUE OF A SHARE OF COMPANY
COMMON STOCK UTILIZED TO CONVERT IAC RESTRICTED STOCK UNITS INTO COMPANY RSUS IN
THE SPIN-OFF, ROUNDED TO THE NEAREST WHOLE NUMBER OF COMPANY RSUS (THE “INITIAL
EQUITY AWARDS”).  CONTINGENT UPON SATISFACTION OF ONE OR MORE OF THE PERFORMANCE
CONDITIONS ATTACHED AS EXHIBIT A HERETO, WHICH PERFORMANCE CONDITIONS HAVE BEEN
AGREED UPON BY THE EXECUTIVE AND THE COMPANY AND APPROVED BY THE COMPENSATION
AND HUMAN RESOURCES COMMITTEE OF THE BOARD OF DIRECTORS OF IAC, THE ANNUAL
VESTING AWARD SHALL VEST AND NO LONGER BE SUBJECT TO ANY RESTRICTION (IN EACH
CASE SUBJECT TO THE EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH
THE APPLICABLE VESTING DATE):

 

2

--------------------------------------------------------------------------------



 

 

Vesting Date

 

Percentage of Total Award Vesting

 

 

 

 

 

On the first anniversary of the Effective Date

 

25%

 

 

 

 

 

On the second anniversary of the Effective Date

 

25%

 

 

 

 

 

On the third anniversary of the Effective Date

 

25%

 

 

 

 

 

On the fourth anniversary of the Effective Date

 

25%

 

 


(II)           OTHER TERMS FOR THE ANNUAL VESTING AWARD WILL BE SET FORTH IN ONE
OR MORE AWARD NOTICES AND RELATED TERMS AND CONDITIONS CONSISTENT WITH THE TERMS
OF THIS AGREEMENT AND OTHERWISE IN FORM AND SUBSTANCE CONSISTENT WITH AWARD
NOTICES AND TERMS AND CONDITIONS HISTORICALLY USED BY IAC FOR EQUITY AWARDS TO
ITS SENIOR EXECUTIVES.


 

(d)           BENEFITS.  From the Effective Date through the date of termination
of Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance and pension
benefit and incentive, perquisite and fringe benefit programs as may be adopted
from time to time by the Company on the same basis as that provided to similarly
situated employees of the Company.  Without limiting the generality of the
foregoing, Executive shall be entitled to the following benefits:

 


(I)            REIMBURSEMENT FOR BUSINESS EXPENSES.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE, NECESSARY AND DOCUMENTED EXPENSES INCURRED BY
EXECUTIVE IN PERFORMING EXECUTIVE’S DUTIES FOR THE COMPANY, ON THE SAME BASIS AS
SIMILARLY SITUATED EMPLOYEES AND IN ACCORDANCE WITH THE COMPANY’S POLICIES AS IN
EFFECT FROM TIME TO TIME.


 


(II)           VACATION.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED WITH THE
COMPANY HEREUNDER, EXECUTIVE SHALL BE ENTITLED TO PAID VACATION EACH YEAR, IN
ACCORDANCE WITH THE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY
APPLICABLE TO SIMILARLY SITUATED EMPLOYEES OF THE COMPANY GENERALLY.


 

4A.          NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, or by hand delivery, or by overnight
delivery by a nationally recognized carrier, in each case to the applicable
address set forth below, and any such notice is deemed effectively given when
received by the recipient (or if receipt is refused by the recipient, when so
refused):

 

 

If to the Company:

 

Interval Leisure Group, Inc.

 

 

 

6262 Sunset Drive

 

 

 

Miami, Florida 33143

 

 

 

Attention: General Counsel

 

 

 

 

 

If to Executive:

 

William L. Harvey

 

 

 

At the last address indicated in the Company’s records.

 

3

--------------------------------------------------------------------------------


 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.          GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of Florida without reference to its principles of conflicts of laws.  Any
dispute between the parties hereto arising out of or related to this Agreement
will be heard and determined before an appropriate federal court located in the
State of Florida in Miami-Dade County, or, if not maintainable therein, then in
an appropriate Florida state court located in Miami-Dade County, and each party
hereto submits itself and its property to the non-exclusive jurisdiction of the
foregoing courts with respect to such disputes.

 

Each party hereto (i) agrees that service of process may be made by mailing a
copy of any relevant document to the address of the party set forth above,
(ii) waives to the fullest extent permitted by law any objection which it may
now or hereafter have to the courts referred to above on the grounds of
inconvenient forum or otherwise as regards any dispute between the parties
hereto arising out of or related to this Agreement, (iii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
laying of venue in the courts referred to above as regards any dispute between
the parties hereto arising out of or related to this Agreement and (iv) agrees
that a judgment or order of any court referred to above in connection with any
dispute between the parties hereto arising out of or related to this Agreement
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction.

6A.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

7A.          STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

8A.          SECTION 409A OF THE INTERNAL REVENUE CODE.   This Agreement is
intended to comply with the requirements of Section 409A of the of the Internal
Revenue Code of 1986, as amended (the “Code”), and the rules and regulations
issued thereunder (“Section 409A”)  or an exemption and shall in all respects be
administered in accordance with Section 409A.    Notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment may only
be made upon a “separation from service” as determined under Section 409A.  Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A.  In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.  All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A.   In the event
the parties determine that the terms of this Agreement do not comply with
Section 409A, they will negotiate reasonably and in good faith to amend the
terms of this

 

4

--------------------------------------------------------------------------------


 

Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on Executive and the Company) within the time
period permitted by the applicable Treasury Regulations.  In no event shall the
Company be required to pay Executive any “gross-up” or other payment with
respect to any taxes or penalties imposed under Section 409A with respect to any
benefit paid to Executive hereunder.

 

9A.          Notwithstanding anything to the contrary herein, this Agreement
shall become effective upon, and subject to the occurrence of, the Effective
Date.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on August  25, 2008.

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

/s/ Craig M. Nash

 

By: Craig M. Nash

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ William L. Harvey

 

WILLIAM L. HARVEY

 

5

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.                                       TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)           DEATH.  In the event Executive’s employment hereunder is
terminated by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within thirty (30) days of Executive’s
death in a lump sum in cash, (i) Executive’s Base Salary through the end of the
month in which death occurs and (ii) any other Accrued Obligations (as defined
in paragraph 1(f) below).

 

(b)           DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability.  During any period prior to such termination during
which Executive is absent from the full-time performance of Executive’s duties
with the Company due to Disability, the Company shall continue to pay
Executive’s Base Salary at the rate in effect at the commencement of such period
of Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company.  Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
thirty (30) days of such termination (i) Executive’s Base Salary through the end
of the month in which termination occurs in a lump sum in cash, offset by any
amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any other Accrued Obligations (as defined in
paragraph 1(f) below).

 

(c)           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.  Upon the
termination of Executive’s employment by the Company for Cause (as defined
below), or by Executive without Good Reason, the Company shall have no further
obligation hereunder, except for the payment of any Accrued Obligations (as
defined in paragraph 1(f) below).  As used herein, “Cause” shall mean:  (i) the
plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; provided, further, that Executive’s employment shall be immediately
reinstated if the indictment is dismissed or otherwise dropped and there are not
otherwise grounds to terminate Executive’s employment for Cause; (ii) a material
breach by Executive of a fiduciary duty owed to the Company; provided that the
CEO determines, in the CEO’s good faith discretion, that such material breach
undermines the CEO’s confidence in Executive’s fitness to continue in his
position, as evidenced in writing from the CEO; (iii) a material breach by
Executive of any of the covenants made by Executive in Section 3 hereof;
provided, however, that in the event such material breach is curable, Executive
shall have failed to remedy such material breach within ten (10) days of
Executive having received a written demand for cure by the CEO, which demand
specifically identifies the manner in which the Company believes that Executive
has materially breached any

 

--------------------------------------------------------------------------------


 

of the covenants made by Executive in Section 3 hereof; (iv) the willful or
gross neglect by Executive of the material duties required by this Agreement
following receipt of written notice from the CEO which specifically identifies
the nature of such willful or gross neglect and a reasonable opportunity to
cure; or (v) a knowing and material violation by Executive of any Company policy
pertaining to ethics, wrongdoing or conflicts of interest.

 

(d)           TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If Executive’s employment
hereunder is terminated prior to the expiration of the Term by the Company for
any reason other than Executive’s death or Disability or for Cause, or if
Executive terminates his employment hereunder prior to the expiration of the
Term for Good Reason (any such termination, a “Qualifying Termination”), then:

 

(i)            the Company shall continue to pay to Executive the Base Salary
for six months from the date of such termination, or, if the Qualifying
Termination occurs after the first anniversary of the Effective Date, twelve
months from the date of such termination (such period, the “Severance Period”),
payable in equal biweekly installments (or, if different, in accordance with the
Company’s payroll practice as in effect from time to time) (the “Cash Severance
Payments”);

 

(ii)           the Company shall pay Executive within thirty (30) days of the
date of such termination in a lump sum in cash any Accrued Obligations (as
defined in paragraph 1(f) below); and

 

(iii)          any portion of the Initial Equity Awards that is outstanding and
unvested at the time of such termination but that would, but for a termination
of employment, have vested during the Severance Period shall vest as of the date
of such termination of employment;; provided, however, that any Company RSUs
that would vest under this provision but for the fact that outstanding
performance conditions have not been satisfied shall vest only if, and at such
point as, such performance conditions are satisfied.

 

Notwithstanding the preceding provisions of this Section 1(d), in the event that
Executive is a “specified employee” (within the meaning of Section 409A) on the
date of termination of Executive’s employment with the Company and the Cash
Severance Payments to be paid within the first six months following such date
(the “Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (i) any portion of the Cash
Severance Payments that is payable during the Initial Payment Period that does
not exceed the Limit shall be paid at the times set forth in Section 1(d)(i),
(ii) any portion of the Cash Severance Payments that exceeds the Limit (and
would have been payable during the Initial Payment Period but for the Limit)
shall be paid, with Interest, on the first business day of the first calendar
month that begins after the six-month anniversary of Executive’s “separation
from service” (within the meaning of Section 409A) and (iii) any portion of the
Cash Severance Payments that is payable after the Initial Payment Period shall
be paid at the times set forth in Section 1(d)(i).  For purposes of this
paragraph, Interest shall mean interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment.

 

2

--------------------------------------------------------------------------------


 

The payment to Executive of the severance benefits described in this
Section 1(d) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation of a general release of the Company and its
affiliates, in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates within 60 days of the date of
termination of Executive’s employment, and Executive’s compliance with the
restrictive covenants set forth in Section 3 hereof (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by the Company).  Executive acknowledges and agrees that
the severance benefits described in this Section 1(d) constitute good and
valuable consideration for such release.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent: (A) a material
change in the geographic location at which Executive must perform his services;
(B) the Company materially diminishes Executive’s duties and responsibilities or
reporting relationships as set forth in Section 1A; or (C) the Company breaches
any material term or condition of this Agreement; provided that in no event
shall Executive’s resignation be for “Good Reason” unless (x) an event or
circumstance set forth in clauses (A), (B) or (C) shall have occurred and
Executive provides the Company with written notice thereof within thirty (30)
days after Executive has knowledge of the occurrence or existence of such event
or circumstance, which notice specifically identifies the event or circumstance
that Executive believes constitutes Good Reason, (y) the Company fails to
correct the circumstance or event so identified within thirty (30) days after
the receipt of such notice, and (z) Executive resigns within ninety (90) days
after the date of delivery of the notice referred to in clause (x) above.

 

(e)           NO MITIGATION; OFFSET.  In the event of termination of Executive’s
employment pursuant to Section 1(d), Executive shall not be obligated to seek
other employment or take any actions to mitigate the payments or continuation of
benefits required under Section 1(d) hereof.  If Executive obtains other
employment (whether or not comparable and whether or not in the same geographic
location) during the period of time in which the Company is required to make
Cash Severance Payments to Executive pursuant to Section 1(d) above, the amount
of any such remaining payments or benefits to be provided to Executive shall be
reduced by the amount of compensation and benefits earned by Executive from such
other employment through the end of such period.  For purposes of this
Section 1(e), Executive shall have an obligation to inform the Company regarding
Executive’s employment status following termination and during the period of
time in which the Company is making Cash Severance Payments to Executive as
provided under Section 1(d) above.

 

(f)            ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid, is not considered “deferred compensation” subject to
Section 409A and has not otherwise been deferred to a later date pursuant to any
deferred compensation arrangement of the Company to which Executive is a party,
if any (in which case, any such

 

3

--------------------------------------------------------------------------------


 

deferred compensation shall be paid in accordance with the terms of such
deferred compensation arrangement and shall not be deemed “Accrued Obligations”
pursuant to this Agreement); (iii) other than in the event of Executive’s
resignation without Good Reason or termination by the Company for Cause (except
as required by applicable law), any portion of Executive’s accrued but unpaid
vacation pay through the date of death or termination of employment; (iv) any
reimbursements that Executive is entitled to receive under Section 3A(d)(i) of
the Agreement; and (v) any vested benefits or amounts that Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company in accordance with the terms
thereof (other than any such plan, policy, practice or program of the Company
that provides benefits in the nature of severance or continuation pay).

 

2.                                       TREATMENT OF EXECUTIVE’S INITIAL EQUITY
AWARDS IN THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY.  In the event that,
during the Term, there is consummated a Change of Control (as defined in the
Company Incentive Plan), any portion of the Initial Equity Awards that is
outstanding and unvested at the time of such Change of Control which would have
vested during the twenty-four (24) month period following such Change of Control
shall vest as of the date of such Change of Control and the Initial Equity
Awards shall otherwise continue to vest in accordance with their terms.  In the
event any portion of the Initial Equity Awards remains unvested following such
Change of Control after application of the foregoing sentence, the agreements
effectuating the Change of Control shall provide for the assumption or
substitution of the unvested Initial Equity Awards by the successor entity
(unless the successor entity is the Company, in which case the unvested Initial
Equity Awards shall remain outstanding in accordance with their terms).  In no
event shall any unvested portion of the Initial Equity Awards be cancelled or
forfeited without value in connection with a Change of Control.

 

3.                                       CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY.  Executive acknowledges that, while employed by
the Company, Executive will occupy a position of trust and confidence.  The
Company, its subsidiaries and/or affiliates shall provide Executive with
“Confidential Information” as referred to below.  Executive shall not, except as
may be required to perform Executive’s duties hereunder or as required by
applicable law, without limitation in time, communicate, divulge, disseminate,
disclose to others or otherwise use, whether directly or indirectly, any
Confidential Information regarding the Company and/or any of its subsidiaries
and/or affiliates.

 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to, or in the possession of, the
public (other than by Executive’s breach of the terms hereof) and that was
learned or developed by Executive in the course of employment by the Company or
any of its subsidiaries or affiliates, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information. 

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions, if Executive is required to disclose
any such confidential or proprietary information pursuant to applicable law or a
subpoena or court order, Executive shall promptly notify the Company in writing
of any such requirement so that the Company may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof.  Executive shall reasonably cooperate with the Company to obtain such a
protective order or other remedy.  If such order or other remedy is not obtained
prior to the time Executive is required to make the disclosure, or the Company
waives compliance with the provisions hereof, Executive shall be permitted to
disclose only that portion of the confidential or proprietary information which
he is advised by counsel that he is legally required to so disclose.  Executive
acknowledges that such Confidential Information is specialized, unique in nature
and of great value to the Company and its subsidiaries or affiliates, and that
such information gives the Company and its subsidiaries or affiliates a
competitive advantage.  Executive agrees to deliver or return to the Company, at
the Company’s request at any time or upon termination or expiration of
Executive’s employment or as soon thereafter as possible, all documents,
computer tapes and disks, records, lists, data, drawings, prints, notes and
written information (and all copies thereof) furnished by the Company and its
subsidiaries or affiliates or prepared by Executive in the course of Executive’s
employment by the Company and its subsidiaries or affiliates.  As used in this
Agreement, “subsidiaries” and “affiliates” shall mean any company controlled by,
controlling or under common control with the Company.

 

(b)           NON-COMPETITION.  In consideration of this Agreement, and other
good and valuable consideration provided hereunder, the receipt and sufficiency
of which are hereby acknowledged by Executive, Executive hereby agrees and
covenants that, during Executive’s employment hereunder and for a period of
twenty-four (24) months thereafter (the “Restricted Period”), Executive shall
not, without the prior written consent of the Company, directly or indirectly,
engage in or become associated with a Competitive Activity.

 

For purposes of this Section 3(b), (i) a “Competitive Activity” means, any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which the Company (or
any of its businesses) (x) at the time of Executive’s termination provides or
planned to provide such Similar Products or (y) during Executive’s employment
provided, such Similar Products; (ii) “Similar Products” means any products or
services that are the same or substantially similar to any of the types of
products or services that the Company and/or any other business for which
Executive may, during the Term, have direct or indirect responsibility hereunder
provides or planned to provide during Executive’s employment hereunder; and
(iii) Executive shall be considered to have become “associated with a
Competitive Activity” if Executive becomes directly or indirectly involved as an
owner, principal, employee, officer, director, independent contractor,
representative, stockholder, financial backer, agent, partner, member, advisor,
lender, consultant or in any other individual or representative capacity with
any individual, partnership, corporation or other organization that is engaged
in a Competitive Activity.

 

Notwithstanding the foregoing, Executive may make and retain investments during
the Restricted Period, for investment purposes only, in less than one percent
(1%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if the stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National

 

5

--------------------------------------------------------------------------------



 

Market System if Executive is not otherwise affiliated with such corporation. 
Executive acknowledges that Executive’s covenants under this Section 3(b) are a
material inducement to the Company’s entering into this Agreement.

 

(c)           NON-SOLICITATION OF EMPLOYEES.  Executive recognizes that he will
possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates.  Executive recognizes that the information he
will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company.  Executive agrees that, during the
Restricted Period, Executive will not, directly or indirectly, solicit or
recruit any employee of (i) the Company and/or (ii) its subsidiaries and/or
affiliates with whom Executive has had direct contact during his employment
hereunder, in all cases, for the purpose of being employed by Executive or by
any business, individual, partnership, firm, corporation or other entity on
whose behalf Executive is acting as an agent, representative or employee and
that Executive will not convey any such Confidential Information or trade
secrets about employees of the Company or any of its subsidiaries or affiliates
to any other person except within the scope of Executive’s duties hereunder. 
Notwithstanding the foregoing, Executive is not precluded from soliciting any
individual who (i) responds to any public advertisement or general solicitation
or (ii) has been terminated by the Company prior to the solicitation.

 

(d)           NON-SOLICITATION OF CUSTOMERS.  During the Restricted Period,
Executive shall not solicit any customers of (i) the Company and/or (ii) any of
its subsidiaries or affiliates with whom Executive has direct contact during his
employment hereunder or encourage (regardless of who initiates the contact) any
such customers to use the facilities or services of any competitor of (i) the
Company and/or (ii) any of its subsidiaries or affiliates with whom Executive
has direct contact during his employment hereunder.

 

(e)           NON-SOLICITATION OF BUSINESS PARTNERS.  During the Restricted
Period, Executive shall not, without the prior written consent of the Company,
persuade or encourage any business partners or business affiliates of (i) the
Company and/or (ii) any of its subsidiaries and/or affiliates with whom
Executive has direct contact during his employment hereunder, in each case, to
cease doing business with the Company and/or any of its subsidiaries and/or
affiliates or to engage in any business competitive with the Company and/or its
subsidiaries and/or affiliates.

 

(f)            NONDISPARAGEMENT.  Executive hereby agrees and covenants that,
during Executive’s employment hereunder and for a period of thirty-six (36)
months thereafter, Executive shall not make any statement or perform any act
intended to advance the interest of any competitor of the Company and/or any of
its subsidiaries and/or affiliates in any way that will injure the interests of
the foregoing entities.

 

(g)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments

 

6

--------------------------------------------------------------------------------


 

(defined below) shall be considered works made for hire by Executive for the
Company or, as applicable, its subsidiaries or affiliates, and Executive agrees
that all rights of any kind in any Employee Developments belong exclusively to
the Company.  In order to permit the Company to exploit such Employee
Developments, Executive shall promptly and fully report all such Employee
Developments to the Company.  Except in furtherance of his obligations as an
employee of the Company, Executive shall not use or reproduce any portion of any
record associated with any Employee Development without prior written consent of
the Company or, as applicable, its subsidiaries or affiliates.  Executive agrees
that in the event actions of Executive are required to ensure that such rights
belong to the Company under applicable laws, Executive will cooperate and take
whatever such actions are reasonably requested by the Company, whether during or
after the Term, and without the need for separate or additional compensation. 
“Employee Developments” means any idea, know-how, discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work of authorship, in each case, (i) that
(A) concerns or relates to the actual or anticipated business, research or
development activities, or operations of the Company or any of its subsidiaries
or affiliates, or (B) results from or is suggested by any undertaking assigned
to Executive or work performed by Executive for or on behalf of the Company or
any of its subsidiaries or affiliates, whether created alone or with others,
during or after working hours, or (C) uses, incorporates or is based on Company
equipment, supplies, facilities, trade secrets or inventions of any form or
type, and (ii) that is developed, conceived or reduced to practice during the
period that Executive is employed with the Company.  All Confidential
Information and all Employee Developments are and shall remain the sole property
of the Company or any of its subsidiaries or affiliates.  Executive shall
acquire no proprietary interest in any Confidential Information or Employee
Developments developed or acquired during the Term.  To the extent Executive
may, by operation of law or otherwise, acquire any right, title or interest in
or to any Confidential Information or Employee Development, Executive hereby
assigns and covenants to assign to the Company all such proprietary rights
without the need for a separate writing or additional compensation.  Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute, acknowledge, and deliver to the Company all such assignments,
confirmations of assignment, certificates, and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company’s rights in Confidential Information and Employee
Developments.

 

(h)           COMPLIANCE WITH POLICIES AND PROCEDURES.  During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the Company’s Policies
and Procedures applicable to all employees of the Company and its subsidiaries
and/or affiliates as they may exist from time to time.

 

(i)            SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 3 shall, to the extent provided in this Section 3, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.  If it is determined by a court of competent jurisdiction
that any restriction in this Section 3 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such

 

7

--------------------------------------------------------------------------------


 

restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by applicable law.

 

4.                                       TERMINATION OF PRIOR AGREEMENTS.  This
Agreement constitutes the entire agreement between the parties and, as of the
Effective Date, terminates and supersedes any and all prior agreements and
understandings (whether written or oral) between the parties with respect to the
subject matter of this Agreement.  Executive acknowledges and agrees that
neither the Company nor anyone acting on its behalf has made, and is not making,
and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.

 

5.                                       ASSIGNMENT; SUCCESSORS.  This Agreement
is personal in its nature and none of the parties hereto shall, without the
consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder; provided that  in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of the Company (a
“Transaction”) with or to any other individual or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder, and in the event of
any such assignment or Transaction, all references herein to the “Company” shall
refer to the Company’s assignee or successor hereunder.

 

6.                                       WITHHOLDING.  The Company shall make
such deductions and withhold such amounts from each payment and benefit made or
provided to Executive hereunder, as may be required from time to time by
applicable law, governmental regulation or order.

 

7.                                       HEADING REFERENCES.  Section headings
in this Agreement are included herein for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.  References
to “this Agreement” or the use of the term “hereof” shall refer to these
Standard Terms and Conditions and the Employment Agreement attached hereto,
taken as a whole.

 

8.                                       REMEDIES FOR BREACH.  Executive
expressly agrees and understands that Executive will notify the Company in
writing of any alleged breach of this Agreement by the Company, and the Company
will have thirty (30) days from receipt of Executive’s notice to cure any such
breach.  Executive expressly agrees and understands that in the event of any
termination of Executive’s employment by the Company during the Term, the
Company’s contractual obligations to Executive shall be fulfilled through
compliance with its obligations under Section 1 of the Standard Terms and
Conditions and, in the event of a termination of Executive’s employment by the
Company following a Change of Control, Section 2 of the Standard Terms and
Conditions.

 

                Executive expressly agrees and understands that the remedy at
law for any breach by Executive of Section 3 of the Standard Terms and
Conditions will be inadequate and that damages flowing from such breach are not
usually susceptible to being measured in monetary terms.  Accordingly, it is
acknowledged that, upon Executive’s violation of any provision of such
Section 3, the Company shall be entitled to obtain from any court of competent
jurisdiction

 

8

--------------------------------------------------------------------------------


 

immediate injunctive relief and obtain a temporary order restraining any
threatened or further breach as well as an equitable accounting of all profits
or benefits arising out of such violation.  Nothing shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 3, which may be pursued by or
available to the Company.

 

9.                                       WAIVER; MODIFICATION.  Failure to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of such term, covenant, or condition, nor
shall any waiver or relinquishment of, or failure to insist upon strict
compliance with, any right or power hereunder at any one or more times be deemed
a waiver or relinquishment of such right or power at any other time or times. 
This Agreement shall not be modified in any respect except by a writing executed
by each party hereto.

 

10.                                 SEVERABILITY.  In the event that a court of
competent jurisdiction determines that any portion of this Agreement is in
violation of any law or public policy, only the portions of this Agreement that
violate such law or public policy shall be stricken.  All portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect.  Further, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

 

11.                                 INDEMNIFICATION.  The Company shall
indemnify and hold Executive harmless for acts and omissions in Executive’s
capacity as an officer, director or employee of the Company and/or any of its
subsidiaries to the maximum extent permitted under applicable law, including the
advancement of fees and expenses; provided, however, that neither the Company,
nor any of its subsidiaries or affiliates shall indemnify Executive for any
losses incurred by Executive as a result of acts described in Section 1(c) of
this Agreement.

 

[The Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

Date: August 25, 2008

 

 

 

 

INTERVAL LEISURE GROUP, INC.

 

 

 

 

 

/s/ Craig M. Nash

 

By:

Craig M. Nash

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ William L. Harvey

 

WILLIAM L. HARVEY

 

--------------------------------------------------------------------------------